Title: To Thomas Jefferson from Joseph Leigh, 18 March 1808
From: Leigh, Joseph
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Sommerworth March 18th. 1808State of New Hampshire
                  
                  as the President of the United States there was early transmitted you the Illustrations of the Prediction of Merlin. The Heads of Departments was Furnished each Furnishd with One. R E Lee Esqr. at Norfolk—The Incorporate Seal of the N Jerusalem Church at Baltimore & I presume a Man of thy A and Deep Penitration will Readily Allow that Some deep Matter is Still in Embryo. under the Sacred tie of Confidence you have it in Request to Make my Sentiments Fully Known. It is nothing Short than to Rob the Universe of its Greatest Treasure Say the Establishment of the Manufacturers to the Northward. There will Soon Make its Appearance two New Papers. The One Intitled the Kingston Galixy. The Other The Quumphagan 
                     Triumphingan Thunderer & Berwick on The Trues Repository For Correct Principles. By Showing Them to Richard Cutts Esqr. he will Know the Signature. Dont Shrink—
                  Adieu God Preserve You
                  
                     Joseph Leigh 
                     
                  
               